Title: October [1785]
From: Washington, George
To: 




Saturday first. Thermometer at 66 in the Morning—70 at Noon and 72 at Night.
Southerly Wind and clear.
Began to raise a Scaffold for Shingling the Front side of my House, next the Court yard.
Rid to my River, Muddy hole, and Dogue run Plantations.
Doctr. Stuart came in whilst we were at Dinner & stayed all Night.
 


Sunday 2d. Thermometer at 70 in the Morning—76 at Noon and  at Night.
Weather warm. Forenoon clear, Afternoon lowering.
Went with Fanny Bassett, Burwell Bassett, Doctr. Stuart, G. A. Washington, Mr. Shaw & Nelly Custis to Pohick Church; to hear a Mr. Thompson preach, who returned home with us to Dinner, where I found the Revd. Mr. Jones, formerly a Chaplin in one of the Pensylvania Regiments.
After we were in Bed (about Eleven Oclock in the Evening) Mr. Houdon, sent from Paris by Doctr. Franklin and Mr. Jefferson to take my Bust, in behalf of the State of Virginia, with three young men assistants, introduced by a Mr. Perin a French Gentleman of Alexandria, arrived here by water from the latter place.


   
   James Thomson (1739–1812), the minister of Leeds Parish, Fauquier County, 1769–1812, was a Scotsman who had emigrated to Virginia as a tutor in 1767. He went to England in 1769 to take holy orders and returned to Fauquier County where he preached at the four churches in Leeds Parish (MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:218–19). David Jones (1736–1820), minister of the Great Valley Baptist Church, Chester County, Pa., had been a chaplain in the 3rd and 4th Pennsylvania regiments during the Revolution.


   
   
   Virginia in 1784 adopted a resolution commissioning a statue of GW; and Thomas Jefferson and Benjamin Franklin, then ministers to the Court of France, agreed to locate and engage an outstanding sculptor for the commission. Jean Antoine Houdon (1741–1828) agreed to make the statue but insisted that he come to America to make a life mask of GW and then return to France to complete the work. Jefferson’s agreement with Houdon provided for a salary of 1,000 guineas plus expenses to America and the purchase of an insurance policy on the sculptor’s life during the journey. Although the fee was much less than Houdon had asked, he was eager to make

a statue of GW and agreed to the terms, leaving such clients as Catherine the Great of Russia to await his return to Europe (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 7:566–67, 8:282–84, 279–80).


   
   
   
   Joseph Marie Perrin, a merchant in Alexandria, had a store on Royal Street next to John Wise’s tavern and opposite the courthouse. By Aug. 1786 the business was operated under the name of Perrin & Brothers (Va. Journal, 21 April 1785 and 17 Aug. 1786). Perrin came to Mount Vernon as an interpreter for Houdon’s party.



 


Monday 3d. Thermometer at 70 in the Morning—68 at Noon and 66 at Night.
Wind at So. West, weather variable until Noon when it became more cloudy & dripping. Towards evening it began to Rain and the Night was wet.
The two reverend Gentlemen who dined and lodged here, went away after breakfast.
 


Tuesday 4th. Thermometer at 63 in the Morning—62 at Noon and 66 at Night.
Wind at So. West, veering more Westerly. Morning wet, and till Noon dripping; Clear afterwards, and wind fresh.
 


Wednesday 5. Thermometer at 60 in the Morng.  at Noon and 68 at Night.
Brisk wind from the Southward all day. Weather clear.

Stripped the Shingles of the South side of the Pediment of the West front of the House, in expectation of Mr. Sanders’s coming to direct the Shingling of it, but he never appeared.
Colo. Ramsay introducing a Mr. McComb, & a Mr. Lowry; dined here, & went away afterwards.
Mr. Perin went from this after Breakfast.

   
   
   mr. mccomb: GW may mean James McKenna, formerly a partner of William Lowry in the firm of Lowry & McKenna. McKenna continued to carry on a retail business in Alexandria for a number of years (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 27; Va. Journal, 23 June 1785).



   
   Mr. Lowry is William Lowry, an importer of English goods who had a store in 1784 on Fairfax Street, at the corner of Queen Street in Alexandria (Va. Journal, 16 Sept. and 21 Oct. 1784). Lowry, an Englishman, had by 1787 moved his wife and seven children to Alexandria (VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 58).



 


Thursday 6th. Thermometer at 65 in the Morning—65 at Noon and 66 at Night.
Flying clouds and a Rainbow in the Morning with but little wind; drippings of rain, more or less all day.
Mr. Burwell Bassett, and Mr. Shaw set out after Breakfast for Dumfries.
The appearances of the day, and the impracticability of giving, on acct. of the clammyness of the Earth, an even face to any more of my lawn, until the grd. should get dryer, of which there is no immediate prospect, I sowed what was levelled & smoothed of it, with English grass Seeds; and as soon as the top was so dry, as not to stick to the Roller, I rolled & cross rolled it; first with a light wooden roller; and then with a heavy wooden roller; with a view of compressing the Ground—smoothing the Surfice of it & to bury the Seeds.
Mr. Sanders not coming according to expectation I began with my own people to shingle that part of the Roof of the House wch. was stripped yesterday, & to copper the Gutters &ca.
 


Friday 7th. Thermometer at 62 in the Morning—64 at Noon and  at Night.
Wind Southwardly all day and weather clear, warm, & pleasant.
Sat to day, as I had done yesterday, for Mr. Houdon to form my Bust.
Mrs. Jenifer, wife of Doctr. Walter Jenifer, dined here, and returned afterwards; and Doctr. Craik came here in the afternoon, and stayed all Night.
Mr. Shaw and Mr. Bassett returned from Dumfries about Noon

& Doctr. Brown came in the afternoon to visit a sick Servant of the Mr. Bassetts, & returned.
Finished trenching my Lawn, the spading of which had recd. several interruptions by odd Jobs intervening. The ground getting a little drier I began again to level & smooth it.
Plowed up a Cowpen in order to sow the ground with Orchard Grass Seeds.


   
   plowed up a cowpen: This cow pen, containing about a quarter of an acre, was on the west front of the house, on ground intended for the bowling green (GW’s “Notes and Observations,” 1785–86, DLC:GW).



 


Saturday 8th. Thermometer at 63 in the Morning—66 at Noon and 68 at Night.
But little wind—weather clear, and exceedingly pleasant.
Sowed the ground which was plowed yesterday, and which might amount to about a quarter of an Acre, with near half a Bushel of the Orchard Grass Seeds; which was neither very clean nor I fear not very good.
Also sowed with English Grass Seeds, as much more of the Lawn as I could get levelled & smoothed and rolled it in the same manner as that on thursday last was done.
 


Sunday 9th. Thermometer at 64 in the Morng. 70 at Noon and 70 at Night.
Morning and Evening lowering. Midday tolerably clear, warm & pleasant.
Accompanied by Mr. Houdon and the two Mr. Bassetts, attended the Funeral of Mrs. Manley at the Plantation of Mr. Willm. Triplett, and returned to Dinner.

   
   
   Sarah Harrison Manley (d. 1785), a sister of George Harrison of Fairfax, had been married first to John Triplett and second to John Manley. William Triplett, at whose home the funeral took place, was probably a nephew of her first husband, and was, moreover, the executor of the estate of her son, Harrison Manley.



 


Monday 10th. Thermometer at 68 in the Morng. 70 at Noon and 74 at Night.
Thunder about day. Morning threatning but clear & pleasant afterwards.
A Mr. Jno. Lowe, on his way to Bishop Seabury for Ordination, called & dined here. Could not give him more than a general certificate, founded on information, respecting his character; having

no acquaintance with him, nor any desire to open a Corrispondence with the new ordained Bishop.
Observed the process for preparing the Plaister of Paris, & mixing of it—according to Mr. Houdon. The Oven being made hotter than it is usually heated for Bread, the Plaister which had been previously broken into lumps—that which was hard, to about the size of a pullets egg; and that which was soft, and could be broken with the hands, larger; was put in about Noon, and remained until Night; when, upon examination, it was further continued until the Morning without any renewal of the heat in the Oven, which was close stopped. Having been sufficiently calcined by this operation, it was pulverized (in an Iron Mortar) & sifted for use through a fine lawn sieve, & kept from wet.
When used, it is put into a Bason, or other Vessel with water; sifted through the fingers, ’till the Water is made as thick as Loblolly or very thick cream. As soon as the plaister is thus put into the Water, it is beat with an Iron spoon (almost flat) until it is well Mixed, and must be immediately applied to the purpose for which it is intended with a Brush, or whatever else best answers, as it begins to turn hard in four or five minutes, and in Seven or ten cannot be used, & is fit for no purpose afterwards as it will not bear wetting a second time. For this reason no more must be mixed at a time than can be used within the space just mentioned.
The brush (common painters) must be put into water as soon as it is used, and the plaister well squeezed out, or this also becomes very hard. In this case to clean it, it must be beaten ’till the plaister is reduced to a powder, & then washed.


   
   John Lowe (1750–1798), a minor Scottish poet, was born in the Galloway district of Scotland and educated at the University of Edinburgh. He came to Virginia in 1772 and became a tutor in the family of John Augustine Washington. He later ran an academy in Fredericksburg attended by Fielding Lewis’s children. After his ordination at St. George’s Church, Hempstead, Long Island, he became minister at Hanover Parish in King George County, Va.



   
   Samuel Seabury (1729–1796) was the first bishop of the Episcopal church in America. He had been an outspoken and active Tory before and during the Revolution, and his choice by the Episcopal clergy of Connecticut as their candidate for consecration caused much controversy among the American churchmen and laity. The fact that he was consecrated in Scotland rather than in England made some question the validity of his office, and he was a controversial figure until his death.



   
   plaister of paris: Houdon used the plaster of paris to make a life mask of GW, from which he made two busts. One of these he took back to France with him, along with the mask; the other remained at Mount Vernon.



 



Tuesday 11th. Thermometer at 68 in the Morning—70 at Noon and 71 at Night.
A Very heavy fog until near 10 Oclock, with very little wind, from the Eastward. From thence till five P. M. it was tolerably clear; when it clouded again, & looked like rain.
Sowed more English grass Seed on All the ground that had been levelled, & Smoothed on the Lawn.
Began the foundation of the House at the Southwest Corner of the South Garden.
Mr. Dulany, Mr. Sanderson and Mr. Potts dined here and returned afterwards to Alexanda.
After dark it began to rain and continued to do so fast, more or less, all Night—which appeared to have washed all the Seeds (at least all the Chaff with its contents) which had been just sowed from the ground, and carried it to the lowest parts of it.
 


Wednesday 12th. Thermometer at 66 in the Morning—64 at Noon and 62 at Night.
The Rain which fell last Night had made the ground so Wet that I could neither level or in any manner work it. I was obliged therefore to employ the labourers thereon in other Jobs.
Mr. Livingston (son of Peter Van brugh Livingston of New York) came to Dinner, & stayed all Night. And in the Evening Mr. Madison arrived.
Wind at No. Et. and thick weather all day; and fine Rain with intervals.


   
   Peter Van Brugh Livingston (1710–1792), of New York, was the brother-in-law of William Alexander, Lord Stirling, and had been his partner in a mercantile business. In 1775 Livingston had been presiding officer of the New York provincial congress but resigned shortly afterwards because of ill health. Livingston’s two sons were Philip Peter Livingston (b. 1740) and Peter Van Brugh Livingston (b. 1753).



 


Thursday 13th. Thermometer at 62 in the Morning—62 at Noon and 62 at Night.
Wind at No. Et. all day, and raining more or less—sometimes hard.
Mr. Livingston, notwithstanding the Rain, returned to Alexandria after dinner. A Suspension of all out doors work.
 


Friday 14th. Thermometer at 62 in the Morning—65 at Noon and 66 at Night.
Lowering most of the day, but no wind.

Mr. Madison went away after Breakfast. My Chariot which went up for, brought down Miss Sally Ramsay & Miss Kitty Washington, to be Bridesmaids tomorrow at the wedding of Miss Bassett.
Mr. George Washington, & Mr. Burwell Bassett went to the Clerks Office & thence to Colo. Masons for a license, & returned to Dinner; having accomplished their business.
The ground being too wet, I employed the labourers who had been levelling the Lawn, in cleaning & weeding the Shrubberies.

   
   
   for a license: In order to obtain a marriage license for the wedding of his underage daughter, Fanny, to George Augustine Washington, Col. Burwell Bassett had to give his consent personally before the clerk of the court or in writing with two witnesses. His eldest son, Burwell, was probably taking this written permission with him to Alexandria at this time. The clerk then issued the license, certified that bond was given, and certified “the consent of the father, or guardian, and the manner thereof, to the first justice sworn in commission of the peace, or in his absence to the next justice sworn in that county, who is hereby authorised and required to sign and direct the same” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:81–85). George Mason, who was a Fairfax justice by 1749 (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 16), was probably the oldest justice in point of service, and had therefore to sign the license.



 


Saturday 15th. Thermometer at 66 in the Morng. 68 at Noon and 68 at Night.
A Heavy lowering morning with the wind at South. Clear afternoon and fine Evening.
The Reverend Mr. Grayson, and Doctr. Griffith; Lund Washington, his wife, & Miss Stuart came to Dinner—All of whom remained the Evening except L. W.
After the Candles were lighted George Auge. Washington and Frances Bassett were married by Mr. Grayson.
The ground continuing too wet to level, the labourers worked in the Shrubberies.
Put two thousand of the Common Chestnuts into a box with dry Sand—a layer of each & two hundred of the Spanish Chesnut in like manner to plant out in the Spring. These were put into Sand in a day or two after they were taken from the Trees.


   
   Spence Grayson (1734–1798) was a son of Benjamin Grayson of Prince William County and a brother of William Grayson. He lived at Belle Air, two miles from Occoquan River, and had been for a number of years minister of Cameron Parish, Loudoun County. At this time Grayson was serving as minister of Dettingen Parish, Prince William County, which included two churches, one near Dumfries and the other near Broad Run and Slater Run. During the Revolution, Spence Grayson served as chaplain of Grayson’s Additional Continental Regiment, commanded by his brother William.




   
   David Griffith was probably at Mount Vernon to deliver to GW some Cape of Good Hope wheat, which Samuel Powel of Philadelphia had sent (GW to Powel, 2 Nov. 1785, DLC:GW).



   
   Miss Stuart is probably David Stuart’s sister Nancy.



   
   Although he was still concerned about George Augustine’s health (see 14 May 1785), GW wrote Fanny’s father on 23 May 1785, “It has ever been a maxim with me thro’ life, neither to promote, nor to prevent a matrimonial connexion, unless there should be something indispensably requiring interference in the latter . . . & therefore, neither directly nor indirectly have I ever said a syllable to Fanny or George upon the subject of their intended connexion; but as their attachment to each other seems to have been early formed, warm & lasting, it bids fair to be happy: if therefore you have no objection, I think the sooner it is consummated the better.” He added that he and Mrs. Washington wished the young couple to live at Mount Vernon (GW to Burwell Bassett, DLC:GW).



 


Sunday 16th. Thermometer at 66 in the Morng. 68 at Noon and 72 at Night.
Morning thick and lowering, with appearances of rain, which vanished about Noon; after which it was clear and very pleasant—wind continuing at South.
Mr. Grayson went away very early in the Morning, & Mr. Griffith, Mrs. Lund Washington and Miss Stuart after Dinner.
 


Monday 17th. Thermometer at 68 in the Morning— at Noon and  at Night.
Foggy & lowering morning, with but little wind. Clear afterwards, and Wind at No. West & cool.
Set out to meet the Directors of the Potomack Navigation at George Town. Where, having all assembled, we proceeded towards the Great Falls, and dispersing for the convenience of obtaining Quarters, Govr. Johnson and I went to Mr. Bryan Fairfax—Govr. Lee, Colo. Fitzgerald, Mr. Potts the Secretary, Mr. Rumsay the Manager, & Mr. Stuart the Assistant, went to a Mr. Wheelers near the G. Falls. Colo. Gilpin—I should have said before—had proceeded on to prepare the way for levelling &ca. at that place, in the morning.

   
   
   Mr. Wheeler’s may have been the home of Samuel Wheeler, who in 1791 was living between Difficult Bridge and Old Courthouse Run in Fairfax County (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 35).



 


Tuesday 18th. Thermometer at  in the Morning— at Noon and  at Night.
After an early breakfast at Mr. Fairfax’s, Govr. Johnson & I set out for the Falls (accompanied by Mr. Fairfax) where we met

the other Directors and Colo. Gilpin in the operation of levelling the ground for the proposed cut or Canal from the place where it is proposed to take the Water out, to the other where it will be let into the river again. In the highest of which, and for near 70 rod, it is between five & Seven feet higher than the Surface of the water at the head. After which it descends, & for at least 300 yards at the lower end, rapidly. This Cut, upon the whole, does not appear to be attended with more difficulty than was apprehended, for tho’ the ground is higher than was expected—it appears from some experiments of sticking a spiked stake down in those parts, that there is two or 3 feet of soft earth at Top, & the lower end of the Canal well calculated to receive locks to advantage; as also to dam the water, to throw it back into the Canal, & thereby reduce the digging—wch. may also be done at the head by loose Stones being thrown into the River to a Rocky Island. The length of the Cut, from the work of to day, is found to be about 2400 yards—a little more or less—upon exact measurement.
Took a view of the River from the Spout, or Cateract to the proposed entrance of the Canal below, to see if I could discover (as some supposed there was) the advantage of a Canal on the Maryland side in preference to one on this, but saw no likely appearances of it. About 400 yds. below the Cateract, there is a Cove into which emptys a small part of the river, thro deep & steep rocks on both sides which is a good defence to it, and some little distance below this again, is another Cove, but how a Canal was to be brought thither, I could not (having the river between) discover. However, at, & below both, is rapid water—one little, if any, inferior to the Spout at Shanondoah.
Having taken a rough level of the proposed cut, formed general ideas for the Canal—determined to go on with it this winter, as soon as our operations on the water, on acct. of the Season must cease—& come to some resolutions respecting the hireg. of Negros, we broke up, after dark & I returned to Mr. Fairfax’s.


   
   The lock canal around the Great Falls became the major project of the Potowmack Company. Completed in 1802 with five locks, it was the most ambitious civil engineering project in America in the eighteenth century (see BROWN [2]Alexander Crosby Brown. “America’s Greatest Eighteenth Century Engineering Achievement.” Virginia Cavalcade 12 (Spring 1963): 40–47.).



 


Wednesday 19th. Thermometer at  in the Morng.  at Noon and  at Night.
Wind which had been at No. Wt. yesterday, & clear, had now shifted to the So. Et. and lowered till Night, when it began to

rain; which it did more or less through the Night, the wind blowing fresh.
   
Immediately after breakfast I set out for my return home—at which I arrived a little after Noon. And found my Brother Jno., his Wife; Daughter Milly, & Sons Bushrod & Corbin, & the wife of the first—Mr. Willm. Washington & his wife & 4 Children & Colo. Blackburn—to whom was added in the Evening Mr. Willm. Craik.
Mr. Houdon having finished the business which brot. him hither, went up on Monday with his People, work, and impliments in my Barge, to Alexandria, to take a Passage in the Stage for Philadelphia the next Morning.
Sowed (after making good the vacancies of the former) about a pint of the Cape of Good hope Wheat, sent me by Mr. Powell of Philadelphia, in 14 rows alongside of the other in the enclosure behind the Stables.
Also—sowed about a table Spoonful of the Buffaloe or Kentucke Clover sent me by Doctr. Stuart alongside of the Guinea grass at the foot of the above Wheat & continuance of the rows thereof.


   
   the wife of the first: Bushrod Washington was married on 13 Oct. to Julia Ann (Nancy) Blackburn (1768–1829), daughter of Col. Thomas Blackburn, of Rippon Lodge.



   
   GW’s nephew, William Augustine Washington, and his wife, Jane, usually called Jenny, were now living at Blenheim in Westmoreland County. This

   house was only a short distance inland from Wakefield, their former residence, which had burned in 1780. Shortly after this visit, the Washingtons moved again, to Haywood, across Bridges Creek from Wakefield. Their four children living at this time were Hannah Bushrod Washington (1778-1797), Augustine Washington (c.1780–1797), Ann Aylett Washington (1783–1804), and Bushrod Washington, Jr. (1785–1830).



   
   mr. powell of philadelphia: Samuel Powel (1739–1793) held several political offices in Philadelphia and was for many years mayor of the city. He strongly supported the Revolution and had subscribed £5,000 for the support of the Continental Army. Powel was a member of the American Philosophical Society, a founder of the University of Pennsylvania, a manager of the Pennsylvania Hospital, and president of the newly founded Philadelphia Society for Promoting Agriculture. Powel and his wife, Elizabeth Willing Powel, became intimate friends of the Washingtons during GW’s presidential years.



   
   buffaloe or kentucke clover: Trifolium stoloniferum, a native perennial found in open woodlands and prairies from West Virginia to South Dakota.



 


Thursday 20th. Thermometer at 67 in the Morng. 66 at Noon and 65 at Night.
Wind fresh at South East and weather threatning, with Showers of rain (some pretty heavy) through the day.
George Washington & his wife, Bushrod Washington, his wife Sister & Brother, the two Mr. Bassetts, Mr. Craik and Mr. Shaw, notwithstanding the weather set out for the races at Alexandria, and were disappointed of seeing them, as they were put off. They did not return.
 


Friday 21st. Thermometer at 57 in the Morning—55 at Noon and 53 at Night.
Flying Clouds and cold, with appearances of Snow; wind being at No. West.
My Brother, Mr. Willm. Washington and his wife went up with me to this days races at Alexandria. We dined at Colo. Ramsays & returned in the Evening with the Company who went from here the day before, Except Mr. Wm. Washington, the two Mr. Bassetts and Mr. Shaw.


   
   There were two races in Alexandria on this day. In the morning, the Alexandria Jockey Club Purse of 100 guineas was won by Capt. Edward Snickers’s horse Careless. The afternoon race, for a purse of 50 guineas, also sponsored by the Jockey Club, was won by “Mr. Hammersley’s bay Colt Spry” (Va. Journal, 27 Oct. 1785).



 


Saturday 22d. Thermometer at 52 in the Morning—52 at Noon and 52 at Night.

Wind at No. West and fresh; & Cold with appearances of unsettled weather.
Went up again to day, with my Brother, and the rest of the Gentlemen to the Race, & dined at Mr. Herberts. All returned, except Mr. Jno. Bassett, who got hurt on the race field, and Mr. Shaw. Mr. Willm. Scott came here in the Evening, from Alexandria.


   
   The race today, for the Alexandria Town Purse of 50 guineas, was won by Gen. Alexander Spotswood’s horse Cumberland (Va. Journal, 27 Oct. 1785).



 


Sunday 23d. Thermometer at 50 in the Morng. 56 at Noon and 59 at Night.
Fine & pleasant all day, with the Wind at South. No frost as was expected.
My Brother, his wife Daughter and Son; Mr. Willm. Washington his wife & 4 Children; Mr. Bushrod Washington & wife; and Mr. Scott all went away after Breakfast. Mr. Jno. Bassett & Mr. Shaw came home in the forenoon and Mr. Fitzhugh of Chatham, Genl. Spotswood, Mr. McCarty of Pope Creek, and a Colo. Middleton of South Carolina came here to dinner, & went away afterwards.
Perceived the Orchard Grass Seeds which I sowed on the 8th. Instt. in the same Inclosure of the Turneps, to be coming up thick & well.


   
   William Fitzhugh (1741–1809), of Chatham in Stafford County, was the son of Lucy Carter and Henry Fitzhugh (1706–1742) of Eagle’s Nest. He had been a member of the House of Burgesses 1772–75, the Virginia conventions of 1775 and 1776, and the Continental Congress 1779–80. He served in the House of Delegates 1776–77, 1780–81, and 1787–88 and in the Senate 1781–85. Fitzhugh was one of the foremost enthusiasts in Virginia of breeding and racing horses.



   
   mr. mccarty of pope creek: The second son of Speaker Daniel McCarty, named Daniel McCarty (d. 1744), remained at the original family home, Longwood, at Pope’s Creek, Westmoreland County. He was a neighbor of the Augustine Washington family during their years at their Pope’s Creek home, and Augustine and Daniel named each other as executors in their wills. This Daniel had one son, also named Daniel (d. 1795), of Pope’s Creek, who appears here. A contemporary of GW’s, he is often confused with his first cousin and GW’s close neighbor, Colonel Daniel McCarty of Mount Air in Fairfax County.



   
   Arthur Middleton (1742–1787), of Middleton Place near Charleston, had been in the South Carolina militia during the Revolution. He served in the South Carolina assembly, was a member of the council of safety, and in 1776 had been on the committee which prepared the South Carolina constitution. Middleton served in the Continental Congress for several terms.



 



   
Monday 24th. Thermometer at 56 in the Morning—58 at Noon and 58 at Night.
Variable, & squally with a little rain. Wind at South in the Morning, and Westwardly afterwards.
The two Mr. Bassetts (Burwell and John) left this after breakfast, to return home.
In the Afternoon Doctr. Craik came in, and stayed all Night.
I rid to my Plantations at the Ferry, Dogue run, and Muddy hole—found the Orchard grass Seeds which had been sowed at Dogue run come up very well—as the Timothy also had—and that my Corn fields, now that the Fodder was taken off, looked miserably bad—the wheat on the other hand very good.
 


Tuesday 25th. Thermometer at 54 in the Morng. 58 at Noon and 56 at Night.
Forenoon clear and serene, and pleasant; but the Afternoon Windy & cold, with flying clouds. Wind about West.
Doctr. Craik went away before Breakfast—he intended to [go to] Alexa. but was to call upon John Alton.
Rid to my Plantation in the Neck. Found my Corn & Wheat

there similar with those at the other plantations as described yesterday.
   
Finding the Seeds of the Honey locust had come nearly, or quite to a state of maturity although the thick part of the pod still retained its green colour I had them gathered, lest when ripe they should be gathered by others, to eat.
    


   Wednesday 26th. Thermometer at 50 in the Morng. 56 at Noon and 56 at Night.
A large white frost this morning. Wind brisk and cold from the No. West all the day, after 9 O’clock.
Took the cover off my dry Well, to see if I could not fix it better for the purpose of an Ice House, by Arching the Top, and planking the sides.
Having received by the last Northern Mail advice of the arrival at Boston, of one of the Jack Asses presented to me by His Catholic Majesty, I sent my Overseer John Fairfax, to conduct him, and his Keeper, a Spaniard, home safe; addressing him to Lieutt. Governor Cushing, from whom I received the information.

Sent to Morris (Overseer of my Dogue run Plantation) a Bushel of clover seed (reserving Six pounds) to sow as fast as he could get the ground which is intended for the reception of it, in order.
Yesterday I transplanted a Cornation Cherry tree, and Apricot tree, which were within the Lawn before the door into the North Garden—little expecting that either will live—the first being 33 Inches in circumference and the latter 21 inches and a good deal decayed.
Finished the Shingling on the West front of the House.

   
   
   GW had decided not to build a new icehouse but to remodel the old one extensively along lines suggested in Robert Morris’s letter of 15 June 1784 (DLC:GW). The rebuilt icehouse had an inner well within the first, which was lined with wood for better insulation. Over the well was an arch, covered with soil and sodded. There was a tunnel in the face of the hill through which the ice could be carried from the river (MVARAnnual Report of the Mount Vernon Ladies’ Association of the Union. Mount Vernon, Va., 1854–., 1939, 30–31).


   
   
   one of the jack asses: Knowing that Spain produced excellent jackasses, GW made some inquiries about how he might obtain one for breeding purposes. Upon learning of this, Charles III, king of Spain, sent word that two Spanish jacks were being shipped to him as a gift (Thomas Jefferson to GW, 10 Dec. 1784, DLC:GW). Early in October, GW was notified by Lt. Gov. Thomas Cushing, of Massachusetts, that one of the jacks had arrived at Beverly in the care of Pedro Tellez, and that another animal was expected soon (Cushing to GW, 7 Oct. 1785, GW to Francisco Rendon, 19 Dec. 1785, DLC:GW). GW dispatched John Fairfax to Boston with instructions to escort the Spaniard and the two jacks (26 Oct. 1785, DLC:GW). It later developed that the second jack had died at sea (GW to Tench Tilghman, 30 Nov. 1785, DLC:GW). Setting out from Boston on 10 Nov., Fairfax and Tellez reached Mount Vernon on 5 Dec. (Cushing to GW, 16 Nov. 1785, DLC:GW; see entry for 5 Dec. 1785). It soon appeared that while the jack itself was a gift, GW was expected to pay all charges except Tellez’s wages (GW to Cushing, 26 Oct. 1785, GW to William Hartshorne, 20 Feb. 1786, DLC:GW). The jack, to be named Royal Gift, seemed a disappointment at first. GW wrote Lafayette 10 May 1786 that although the animal was handsome, “his late royal master, ’tho past his grand climacteric, cannot be less moved by female allurements than he is” (DLC:GW). “I have my hopes that when he becomes a little better acquainted with republican enjoyments, he will amend his manners & fall into our custom of doing business; if the case should be otherwise, I shall have no disinclination to present his Catholic Majesty with as valuable a present as I received from him” (GW to William Fitzhugh, 15 May 1786, DLC:GW). Subsequent letters indicate that Royal Gift did amend his manners. GW wrote to Richard Sprigg: “It is, I believe, beyond a doubt that your Jenny is with foal by my Spaniard” (1 April 1787, owned by Mr. Sol Feinstone, Washington Crossing, Pa.).



 


Thursday 27th. Thermometer at 50 in the Morng. 56 at Noon and 58 at Night.
A remarkably great white frost and the ground a little frozen.

Wind Southerly all day, after it rose in the Morning, but not very fresh. Forenoon clear but the afternoon, especially towards the Suns setting, a little hazy & lowering.
Mr. Battaile Muse came here before dinner but would not stay to it. After finishing some business with me respecting my Tenants and my agreeing to allow him Six pr. Ct. for Collecting my Rents, he went up to Alexandria.
Purchased 1000 Bushels of Wheat of him, to be delivered as fast as he could have it brot. down, at my Mill—for which I am to give Six Shillings in March next or when he comes here in April.
Began to put up my Hogs at the different Plantations, to fatten for Porke.


   
   Battaile Muse (1751–1803), son of Col. George Muse of Caroline County, had settled in Berkeley County. Muse, who in 1784 was the agent for George William Fairfax’s Virginia properties, was hired by GW as the rental agent for his tenant lands in Frederick, Fauquier, Berkeley, and Loudoun counties.



 


Friday 28th. Thermometer at 54 in the Morning—60 at Noon and 62 at Night.
Wind Southerly; clear and pleasant all day.
Finished levelling and Sowing the lawn in front of the Ho[use] intended for a Bolling Green—as far as the Garden Houses.
Also began to sow clover seed at Dogue run plantation.
 


Saturday 29th. Thermometer at 59 in the Morning 64 at Noon and 65 at Night.
Morning clear, calm, and very pleasant. About Noon it began to lower a little, and continued to do so all the Afternoon.
Rid to the Plantations at the Ferry and Dogue run—at the last of which finished Sowing the Clover Seed which I sent there the 26th.; With this I mixed 9 Bushels of the pounded Plaister of Paris; and Sowed the whole on about 4¼ acres of Ground (on the Side of the run along the old Mill race) as near as I could judge from stepping it.
Sunk the inner well in the Dry well now fitting up for an Ice house, about 8 feet untill I came to a pure sand.
Mrs. Stuart & Child Nancy, & Miss Allan, came here this Evening.


   
   child nancy: Ann (Nancy) Calvert Stuart, born in Aug. 1784, was the eldest child of David and Eleanor Calvert Custis Stuart and the first of many half brothers and sisters to the four Custis children.



   
   Sarah Allen lived at the Calvert home, Mount Airy. She seems to have

been a close friend of Eleanor Stuart’s and often helped her with the education of the Custis and Stuart children.



 


Sunday 30th. Thermometer at 64 in the Morning—63 at Noon and 60 at Night.
Thunder and lightning about day Break and Raining more or less all day, attended in the forenoon with very high Wind from the Westward.
Mr. Shaw went up to Alexandria after Breakfast, & stayed all Night.
 


Monday 31st. Thermometer at 52 in the Morng. 54 at Noon and 56 at Night.
A raw and moist air, with a westerly wind & lowering Sun.
Mr. Shaw returned to Breakfast, & Mrs. Stuart, Miss Allan &ca. went away after it.
A Captn. Fullerton came here to Dinner on business of the State Society of the Cincinnati of Pensylvania; for whom I signed 250 Diplomas as President. Went away after.
Sent half a Bushel of Clean Timothy Seed to Morris—to sow at Doeg run Plantation.


   
   Richard Fullerton (d. 1792) served throughout most of the Revolution, first as a volunteer and then as an officer in the 3d and 1st Pennsylvania regiments. He was breveted captain in 1783. As assistant secretary of the Pennsylvania Society of the Cincinnati, he was at Mount Vernon to obtain GW’s signature on a supply of blank diplomas for the state society.



